Citation Nr: 9903689	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  95-38 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable rating for pulmonary 
tuberculosis (PTB), moderately, inactive.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to the inactive PTB.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1960 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  



FINDINGS OF FACT

1.  The veteran's tuberculosis has been inactive for more 
than 11 years, was never manifested by far advanced lesions, 
and is currently asymptomatic.

2.  There is no competent (medical) evidence etiologically 
linking COPD to the service-connected pulmonary tuberculosis. 

3.  There is no competent evidence that the service-connected 
pulmonary tuberculosis results in aggravation of the COPD.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for inactive PTB 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 
C.F.R. § 4.97, Diagnostic Code 6731 (1996, 1998).

2.  The claim for service connection for COPD as secondary to 
the service-connected pulmonary tuberculosis is not well 
grounded.  38 U.S.C.A. § 5107(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that in August 
1966, he was diagnosed as having PTB, active.  He was 
hospitalized and treated with medication from August 1966 to 
May 1967.  Sputum smears subsequent to September 1966 were 
negative.  It was reported that X-ray examinations as of 
November 1966, showed the veteran's lungs to be stable.  In 
May 1967, the pertinent diagnosis was minimal tuberculosis of 
the right upper lung lobe, active on admission but inactive 
on discharge.

In a June 1969 rating decision, the RO granted service 
connection for PTB, moderately advanced, inactive and 
assigned the graduated ratings for inactive PTB, effective 
the day following separation from service in October 1968.  
The graduated ratings scale provided a 100 percent rating for 
two years at the dated of inactivity, a 50 percent rating 
thereafter for four years, and a 30 percent rating for five 
years.  At the end of the period, a noncompensable rating 
would be assigned.  

The veteran was accorded a VA examination in May 1970.  On 
examination, there was no chest deformity, no respiratory 
lag, and normal breath sounds over both lungs without rales 
or wheezing.  The diagnosis was PTB, minimal, probably 
inactive.  

In a July 1970, rating decision the evaluation for PTB 
evaluation was reduced to noncompensable, effective October 
1, 1970.  This rating was implemented in accordance with the 
revised rating criteria applicable to the evaluation of PTB, 
where entitlement arose after August 1969.

Medical records from the Fresno County Health Department show 
continued treatment for PTB from October 1968 to April 1970.  
All X-rays performed remained stable and sputum tests were 
negative.  The veteran continued to have annual chest X-rays 
and sputum testing from May 1970 to April 1978.  Again, all 
X-ray results were stable and sputum tests were negative.  In 
a June 1972 tuberculosis follow up report, it was noted that 
the veteran's tuberculosis had been inactive for 41/2 years.  
The diagnosis was minimal inactive pulmonary tuberculosis.

In a statement dated in August 1994, Sharon L. Booth, M.D., 
of the Family Health Center, reported that she had been 
treating the veteran since April 1992.  She further reported 
that she had ordered an X-ray study of the veteran's chest.  
The X-ray study was initially reported to her as showing 
possible active tuberculosis.  She referred the veteran to 
the Fresno County Department of Health.  It was her 
understanding that it was determined that the veteran did not 
have tuberculosis.  She also reported that the veteran had 
subsequently been found to have COPD, and had gradually been 
able to achieve smoking cessation.

Medical records from the Family Health Center and from the 
facilities to which Dr. Booth had referred the veteran, dated 
from April 1992 to April 1997, show that the veteran was seen 
with complaints of shortness of breath, coughing, and 
wheezing.  In April 1992, the assessment was COPD, probably 
due to smoking.  A chest X-ray in April 1992, was interpreted 
as strongly suspicious for cavitary TB.  In May 1992 the 
assessments were COPD, and "TB can't yet rule out relapse 
pending sputum."  Later in May 1992, it was noted that the 
veteran did not have TB.  In October 1992, Donald Gregory, 
M.D., reported an impression of ongoing cigarette abuse with 
COPD.

The veteran was accorded a VA examination in April 1995.  At 
that time, he reported a history of PTB.  He also reported 
that in the past he had been a heavy smoker beginning at age 
eleven, but currently had reduced his smoking.  On 
examination, there was moderate bilateral expansion of the 
chest with equal expansion bilaterally, and moderately severe 
orthopnea.  There was no cyanosis seen.  The breath sounds 
were distant with a few inspiratory rhonchi bilaterally and a 
few expiratory rales.  A chest X-ray study showed bilateral 
hyperinflation with flattening of the diaphragms suggesting 
emphysema and no acute intrathoracic abnormalities.

A pulmonary function test showed Forced Expiratory Volume in 
one second (FEV-1) was 28.6 percent of the predicted.  There 
was very severe obstructive ventilatory impairment.  There 
was evidence of air trapping.  The reduction of diffusion 
capacity of carbon monoxide (DLCO) was consistent with 
emphysema.  The diagnoses were history PTB, treated, 
recovered; COPD; and coronary artery disease. 

The veteran was accorded a VA examination in December 1996.  
At that time, he reported a history of PTB that was treated 
with anti-tuberculosis medication until 1971.  The veteran 
reported that he had not taken any tuberculosis medication 
since 1971 and had not experienced recurrent PTB since 1971.  
The veteran reported shortness of breath aggravated by 
moderate activity.  He also reported a chronic cough.  The 
veteran reported that he had smoked approximately a pack of 
cigarettes each day since the age of eleven.  Currently, he 
smoked about four to five cigarettes a day.  On examination, 
there were mildly diminished breathing sounds with 
prolongation of expiratory phase.  The chest was symmetric 
but anterior-posterior diameter was increased.  There were a 
few dry rales scattered in the anterior and posterior chest 
and hyper-resonant to percussion.  

A chest X-ray showed a stable chest with emphysema and right 
apical pulmonary granulomatous residuals and bilateral 
hyperinflation with flattening of the diaphragms suggesting 
emphysema and no acute intrathoracic abnormalities.

A pulmonary function testing revealed the following: The 
vital capacity was reduced.  The forced expiratory flow rates 
were reduced in disproportion to the reduction in vital 
capacity.  The total lung capacity was increased as was the 
functional residual capacity and respiratory volume.  The 
DLCO was markedly reduced and consistent with emphysema.  
There was severe obstructive ventilatory defect.  There was 
evidence of air trapping.  There was an elevated 
carboxyhemoglobin consistent with smoking.  The diagnoses 
were COPD and history of pulmonary disease, inactive since at 
least 1971.  The examiner commented that the veteran's 
shortness of breath was related to his COPD, and that there 
was no evidence linking PTB to the shortness of breath.  


Increased Rating, PTB

The veteran's claim for entitlement to an increased rating 
for his service-connected PTB is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The veteran has not asserted that any records of 
probative value, which are not already associated with her 
claims folder, are available.  The Board is satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran must be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Consequently, the Board will consider 
both the current and prior rating criteria at 38 C.F.R. § 
4.97, Diagnostic Code 6731, to determine which version is 
more favorable to the veteran's claim for increase.

Public Law 90-493 repealed section 356 of title 38, United 
States Code which provided graduated ratings for inactive 
tuberculosis.  The repealed section, however, still applies 
to the case of any veteran who on August 19, 1968, was 
receiving or entitled to receive compensation for 
tuberculosis.  38 C.F.R. § 4.89 (1998).

The ratings applicable for veterans entitled to compensation 
on August 19, 1968, are as follows:
For 2 years after date of inactivity, 
following active tuberculosis, which was 
clinically identified during service or 
subsequently, 100 percent.

Thereafter, for 4 years, or in any event, 
to 6 years after date of inactivity, 50 
percent.  

Thereafter, for 5 years, or to 11 years 
after date of inactivity, 30 percent.

Thereafter, in the absence of a schedular 
compensable permanent residual, 0 
percent.

Following the total rating for the 2-year 
period after date of inactivity, the 
schedular evaluation for residuals of 
nonpulmonary tuberculosis, i.e., 
ankylosis, surgical removal of a part, 
etc., if in excess of 50 percent or 30 
percent will be assigned under the 
appropriate diagnostic code for the 
specific residual preceded by the 
diagnostic code for tuberculosis of the 
body part affected.  For example, 
tuberculosis of the hipjoint with 
residual ankylosis would be coded 5001-
5250.  The graduated ratings for 
nonpulmonary tuberculosis will not be 
combined with residuals of nonpulmonary 
tuberculosis unless the graduated rating 
and the rating for residual disability 
cover separate functional losses, e.g., 
graduated ratings for tuberculosis of the 
kidney and residuals of tuberculosis of 
the spine. Where there are existing 
pulmonary and nonpulmonary conditions, 
the graduated evaluation for the 
pulmonary, or for the nonpulmonary, 
condition will be utilized, combined with 
evaluations for residuals of the 
condition not covered by the graduated 
evaluation utilized, so as to provide the 
higher evaluation over such period.  The 
ending dates of all graduated ratings of 
nonpulmonary tuberculosis will be 
controlled by the date of attainment of  
inactivity.  These ratings are applicable 
only to veterans with nonpulmonary 
tuberculosis active on or after October 
10, 1949. 
38 C.F.R. § 4.89.

The following rating criteria, and diagnostic codes are 
applicable to ratings for pulmonary tuberculosis where 
entitlement existed on August 19, 1968:

6701  Tuberculosis, pulmonary, chronic, 
far advanced, active,  100
6702  Tuberculosis, pulmonary, chronic, 
moderately advanced, active,  100
6703  Tuberculosis, pulmonary, chronic, 
minimal, active,  100
6704  Tuberculosis, pulmonary, chronic, 
active, advancement unspecified,  100

6721  Tuberculosis, pulmonary, chronic, 
far advanced, inactive,         
 6722  Tuberculosis, pulmonary, chronic, 
moderately advanced, inactive,  
 6723  Tuberculosis, pulmonary, chronic, 
minimal, inactive, 
 6724  Tuberculosis, pulmonary, chronic, 
inactive, advancement unspecified 

General Rating Formula for Inactive 
Pulmonary Tuberculosis:         
  For two years after date of inactivity, 
following active           
  tuberculosis, which was clinically 
identified during               
  service or subsequently,  100
  Thereafter for four years, or in any 
event, to six years            
  after date of inactivity,  50
  Thereafter, for five years, or to 
eleven years after date 
  of inactivity,  30
  Following far advanced lesions 
diagnosed at any time
  while the disease process was active, 
minimum,  30
  Following moderately advanced lesions, 
provided
  there is continued disability, 
emphysema, dyspnea on
  exertion, impairment of health, etc,  
20
  Otherwise,  0
                                                                         
 Note (1): The 100-percent rating under 
codes 6701 through 6724 is not subject to 
a requirement of precedent hospital 
treatment. It will be reduced to 50 
percent for failure to  submit to 
examination or to follow prescribed 
treatment upon report to that effect from 
the medical authorities. When a veteran 
is placed on the 100-percent rating for 
inactive tuberculosis, the medical 
authorities will be appropriately 
notified of the fact, and of the 
necessity, as given in footnote 1 to 38 
U.S.C.  1156  (and formerly in 38 U.S.C.  
356, which has been repealed by Public 
Law 90-493), to notify the Adjudication 
Division in the event of failure to 
submit to examination or to follow 
treatment.                                    
 Note (2): The graduated 50-percent and 
30-percent ratings and the permanent 30 
percent and 20 percent ratings for 
inactive pulmonary tuberculosis are not 
to be combined with ratings for other 
respiratory disabilities. Following 
thoracoplasty the rating will be for 
removal of ribs combined with the rating 
for collapsed lung. Resection of the ribs 
incident to thoracoplasty will be rated 
as removal.

The former rating criteria for inactive pulmonary 
tuberculosis, where initial entitlement occurred after August 
19, 1968, provided a 100 percent evaluation for one year 
after date of inactivity, following active tuberculosis.  
Thereafter, residuals were to be rated under the specific 
body system or systems affected.  38 C.F.R. § 4.88c (1998) 
(formerly 38 C.F.R. § 4.88b).

Under the new criteria contained in Diagnostic Code 6731 
pertaining to PTB, where entitlement was effective after 
August 19, 1968 (effective October 7, 1996), chronic inactive 
PTB is rated on specific medical findings; residuals are 
rated as interstitial lung disease, restrictive lung disease, 
or, when obstructive lung disease is the major residual, as 
chronic bronchitis, under Diagnostic Code 6600.  
Thoracoplasty is rated as removal of ribs under Diagnostic 
Code 5297. 38 C.F.R. § 4.97, Diagnostic Code 6731 (1998).

The stated criteria for evaluating interstitial lung disease 
requires findings of a FVC of 75 to 80 percent predicted, or; 
DLCO (SB) of 66 to 80 percent predicted on a pulmonary 
function test, for a 10 percent evaluation.  In order to 
warrant a 10 percent evaluation for restrictive lung disease, 
a FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 66 to 80 percent predicted, is 
required.

Under the rating criteria for chronic bronchitis, a 10 
percent evaluation is warranted for an FEV-1 of 71 to 80 
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
DLCO (SB) 66 to 80 percent predicted. 38 C.F.R. § 4.97, 
Diagnostic Codes 6825- 6833; 6840 -6845; and 6600 (1998).

The record shows that the veteran's PTB has been inactive 
since the 1960s.  Although there was some suspicion that PTB 
was active in April 1992, subsequent findings showed that 
this was not the case.  The veteran's lesions were never 
described as far, or moderately, advanced.  When described, 
the veteran's PTB was minimal.  No current residuals have 
been attributed to PTB.  The veteran was not entitled to 
compensation for PTB on August 19, 1968.  Therefore the 
veteran would not be entitled to a compensable evaluation 
under the criteria in effect where entitlement existed on 
August 19, 1968.

In the veteran's case, there is no evidence of any current 
activity, symptomatology or residuals of PTB.  The veteran 
did not report complaints referable to PTB at his last VA 
examination, in December 1996, and was noted to be 
asymptomatic since 1971.  He reported that he had not 
received any treatment for PTB since 1971.

Upon examination, there was no evidence of any pulmonary 
fibrosis.  There was evidence of moderate dyspnea on extended 
exertion, however this was attributable to the veteran's 
COPD.  Pulmonary function tests showed findings consistent 
with the veteran's COPD.  Medical records pertaining to the 
veteran's medical treatment since 1971 are negative of any 
complaints or references to treatment for PTB or residuals 
thereof.

There is no evidence of record to support a finding that the 
veteran has any residuals of PTB, including any pulmonary 
fibrosis, dyspnea on extended exertion, or any pulmonary 
function test or other findings which would support a 
compensable rating under any applicable diagnostic code.  As 
the veteran exhibits no current pulmonary symptomatology or 
residuals of his inactive PTB, the Board finds no basis for a 
compensable evaluation under either the old or the new 
criteria, applicable where entitlement was established after 
August 19,1968.


COPD Secondary to PTB

The threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail and the Board has no duty to further assist him with the 
development of his claim. 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991).  Disability, which is 
proximately due to, or the result of a service-connected 
disease or injury shall be service connected.  Once service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. 38 U.S.C.A. § 3.310(a).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury and the current disability 
(medical evidence). Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).

A claim for secondary service connection, like all claims 
must be well grounded. 
Velez v. West, 10 Vet. App. 432 (1997), See Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995), for proposition that lay 
evidence linking a fall to a service- connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by 
service-connected condition was insufficient to well ground 
claim).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a). Grottveit.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

When the question involved does not lie within the range of 
common experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

The veteran has stated that his COPD is secondary to the 
service-connected pulmonary tuberculosis.  As a lay person 
the veteran would not be competent to offer such an opinion, 
since it essentially relates to medical causation.  There is 
no competent evidence in support of this contention.  In 
fact, the December 1996 VA examiner concluded that (1) the 
veteran's shortness of breath was related to his COPD and (2) 
the shortness of breath was not related to his service-
connected disability.  This opinion is consistent with the 
opinions of the veteran's private physicians, which have 
attributed the veteran's COPD to smoking, which reportedly 
began when the veteran was 11 years old. 

None of the veteran's treating physicians have related the 
veteran's disorder to his service connected disability.  The 
most recent pulmonary function test showed an elevated 
carboxyhemoglobin consistent with smoking.

Consequently, the Board concludes that the veteran's claim 
for service connection for COPD secondary to pulmonary 
tuberculosis is not well grounded.  38 U.S.C.A. § 5107(a).  
Because the veteran's claim is not well grounded, VA is under 
no duty to assist the veteran in further development of his 
claim.  38 U.S.C.A. § 5105(a); Murphy, at 81.



ORDER

A compensable rating for PTB is denied.  

Service connection for COPD is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 5 -


